DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument regarding “the transmit signal, which includes a representation of the transmit signal component at the first frequency” and the receive signal includes a representation of the receive signal component at a second frequency”:  as stated in the advisory action “While Rouquette is half duplex having one frequency for the transmit data and the same frequency for the receive data. Mantini et al is full duplex with a first frequency for the transmit data and a second frequency for the receive data. Thus while the examiner agrees that Rouquette does not teach the claimed first and second frequencies. Mantini et al expressly teaches the claimed first and second frequencies (column 5 lines 49-67 ‘Dual frequencies are used, one for receive, one for transmit to allow for full duplex communication on the single wire.’). It would have been obvious to use a separate transmit frequency and receive frequency because this would have allowed the system of Rouquette to be full duplex.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 7, 9, 12, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouquette PN 5,200,930 in view of Mantini et al PN 5,959,365.
In regards to claim 1: Rouquette teaches a low voltage drive circuit (LVDC) (Figure 5) operable to convey data via a bus (84A), the LVDC comprises: a signal generator (70,106A, 90-96) operable to convert transmit digital data into analog outbound data (D/A converter 92 Column 6 lines 22-50) having a transmit signal component (carrier) at a first frequency (F1), wherein the transmit signal component represents at least a portion of the transmit digital data (once the data is modulated onto the carrier): a drive circuit (94/96) that includes one or more variable circuits, wherein the drive circuit is operable to: convert the analog outbound data into an analog transmit signal (94 removes noise), which includes a representation of the transmit signal component at the first frequency (transmit frequency F1), wherein the converting includes varying one or more electrical characteristics of the one or more variable circuits based on the analog outbound data to produce the analog transmit signal (frequency modulated signal); and drive (via 96) the analog transmit signal on to the bus (84A); a sense circuit (98/100) operable to: receive an analog receive signal from the bus (84A): and convert the analog receive signal into analog inbound data (at 98), wherein the analog inbound data includes the receive signal component is represented within the analog receive signal as variances in loading of the bus (modulation); and an analog to digital output circuit (102 A/D) operable to convert the analog inbound data into receive digital data (A/D converter converts analog to digital), wherein the receive signal component represents at least a portion of the receive digital data (the data is modulated onto the received carrier. While Rouquette teaches different transmit and receive frequencies these are on different buses. Bus 84A can be transmit or receive but appears to only 
In regards to claims 4, 12: Rouquette teaches varying one of more characteristics modulations such as MSK, FM, FSK, QPSK, BPSK.
In regards to claims 7, 14: Rouquette teaches a DC component and a modulated component of the signal such as phase shift keying.
In regards to claims 16, 17: Rouquette teaches frequency modulating the data thus the analog outbound data is represented within the analog transmit signal as variances in loading of the bus at the first frequency.
Claims 2, 8, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouquette PN 5,200,930 in view of Mantini et al PN 5,959,365 as applied to claim 1 above, and further in view of Bamum PN 4,193,055.
In regards to claims 2, 10: Rouquette teaches operational amplifiers but they are not tunable to select the channel frequency. Bamum teaches a sensitivity level adjuster including an opamp (U2 that includes 2 inputs one at the non-inverting input into which a reference frequency is provided and another into the inverting input into which the carrier frequency with Doppler 
In regards to claims 8, 15: Rouquette teaches a carrier frequency but does not teach the oscillator/clock circuit. Bamum teaches a clock/oscillator circuit operable to: synchronize a rate of a receiving of the transmit digital data from a host device with a clock rate of the host device; synchronize converting the transmit digital data at the clock rate to the analog outbound data at a bus clock rate; synchronize a rate of receiving the received analog receive signal from the bus with the bus clock rate. Rouquette teaches receiving the digital data to be transmitted from the host. Rouquette is silent that the host has a clock. Official notice is taken that it is well known for a host to transmit data at a host clock rate. Rouquette teaches transmitting the data onto the bus at the carrier clock rate. Official notice is taken that transmitting between hosts of different clock rates are notoriously well known it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to receive the data at a second host at the second hosts clock rate.
Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouquette PN 5,200,930 in view of Mantini et al PN 5,959,365 as applied to claim 1 above, and further in view of Jones, Jr PN 3,715,496.
In regards to claims 3, 11: Rouquette teaches the band pass filter is an analog bandpass filter before the A/D converter. Jones Jr. teaches a Digital Band pass filter for a single circuit Full Duplex Transmission system. It would have been obvious to a person of ordinary skill in the .
Claims 5-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouquette PN 5,200,930 in view of Mantini et al PN 5,959,365 as applied to claim 4 above, and further in view of Trask PN 4,021737.
In regards to claims 5-6, 13: Rouquette teaches modulating characteristics such as frequency or phase. Rouquette however is silent on how these characteristics are modulated. Trask teaches a method of modulating frequency. (“FM modulator 36 advantageously comprises an unbiased transistor coupled to provide a variable capacitance in response to the frequency of the signals at the output of the pre-emphasis circuit 32.” Column 4 lines 16-47). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the modulation be controlled using a variable component such as a transistor to vary a characteristic such as capacitance because this is how all modulators modulate the carrier to transmit a modulated signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Both Rouquette and Mantini et al teach modulating the data/signal to be sent on a carrier. But neither gives a detailed description of how carrier modulation transfers data. Therefor a college presentation titled Basic Radio Awareness Modulation and Radio Building blocks how does modulation work? Dated July 1 2018 is beg cited for showing how various forms of modulation work.
Schneckloth PN 2,721,897 teaches the same thing for which Mantini et al was cited that is transmitting and receiving on the same line with different transmit and receive frequencies allowing full duplex communication over a single wire. “It will be remembered that the called subscriber whose carrier terminal operates in normal fashion, transmits the carrier frequency F1 and receives the carrier frequency F2. However, the carrier terminal of the calling subscriber in the manner described has had its transmitting and receiving frequencies transposed so that it will transmit on frequency F2 and receive on frequency FL It is this condition which allows the two carrier subscribers to carry on a two-way conversation over the same power line on just two frequencies.” (Column 11 lines 47-56).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185